         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 1 of 26




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                         :
 SEAN DUNNE                                              :     CIVIL ACTION NO.:
   Plaintiff                                             :     3:20-cv-00734-JAM
                                                         :
 v.                                                      :
                                                         :
 JOHN DUNNE                                              :
    Defendant                                            :
                                                         :
 and                                                     :
                                                         :
 RICHARD M. COAN, TRUSTEE                                :     November 20, 2020
    Defendant-Intervenor                                 :
                                                         :


                             DECLARATION OF JOHN DUNNE

        I, John Dunne, hereby declare pursuant to 28 U.S.C. § 1746 as follows:

        1.     I am the sole named defendant in this action.

        2.     I make this Declaration in support of my motion.

        3.     I am 33 years old and the son of Sean Dunne, plaintiff in this action and the

Debtor in the Bankruptcy proceeding In re Sean Dunne Chapter 7, Case No. 13-50484 (JAM)

(Bankr. D. Conn.).

        4.     I am named as a defendant in the case before the United States District Court for

the District of Connecticut captioned Coan v. Dunne et al., Civil Action No. 15-cv-00050 (JAM)

(the “Consolidated District Court Case”) in which Richard Coan, the Trustee of the Bankruptcy

Estate of Sean Dunne (the “Trustee”), asserted various claims concerning potential fraudulent or

avoidable transfers from Sean Dunne, against myself, Gayle Killilea my step mother and the

former wife of Sean Dunne (“Killilea”), and certain other entities affiliated with Killilea.



{S7276429}                                       1
         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 2 of 26




        5.     After trial in the Consolidated District Court Case, the jury returned a verdict

(ECF No. 509) on June 4, 2019, but I was not found liable in anyway, for any actions or

transaction related to the Debtor; the verdict remains subject to post-trial motions, and the verdict

has not been reduced to a judgment.

        6.     Equitable claims tried to the Court in the Consolidated District Court Case also

remain pending and subject to post-trial motions, but to the best of my understanding the Trustee

is not asserting any equitable claims against me. See Trustee Brief on Remaining Equitable

Claims (ECF No. 524) 7/15/19.

        7.     Yesreb Holdings Limited (“Yesreb”) is a Cypriot entity established for the benefit

of Killilea to purchase the property on Shrewsbury Road, Dublin Ireland commonly referred to

as “Walford” in March 2013 from Killilea for €14,000,000.

        8.     In the trial in the Consolidated District Court Case, the jury verdict found that

Sean Dunne had fraudulently transferred Walford to Killilea and entered an award on that claim

of €14,000,000.

        9.     Yesreb was mentioned extensively in the jury trial but was never made a party to

the Consolidated District Court Case and the jury made no finding as to Yesreb.

        10.    As the evidence at the trial of the Consolidated District Court Case demonstrated,

I agreed to become the beneficial owner of Yesreb in March 2013 as an accommodation to

Killilea for her tax purposes.

        11.    Until November 8, 2019, Totaltrust Management Limited was Yesreb’s sole

director. On that day, Totaltrust Management Limited resigned and I was appointed the sole

director of Yesreb. I have continued to serve as a director of Yesreb since then. I could resign as




{S7276429}                                       2
         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 3 of 26




director at any stage, at my own discretion, but have opted to remain a director as the parties to

the Consolidated District Court Case have pursued a potential global settlement.

        12.    In March 2013, Killilea and I agreed that if Yesreb was successful in developing

the Walford Property, then profits from the development would be split between myself (25%)

and Killilea’s then three minor children, my half-brothers (75%).

        13.    Killilea’s now four minor children (the “Minor Children”) never had a legal or

beneficial ownership interest in Yesreb and my ownership of Yesreb was never in trust for

Killilea’s Minor Children.

        14.    In the fall of 2013, Bloem Settlement, a trust established by Killilea for her minor

children (“Bloem”) became a creditor of Yesreb, having loaned certain monies to Yesreb to pay

part of the purchase price of Walford to Killilea. Bloem is a British Virgin Islands discretionary

trust. Bloem was established by a Deed of Settlement dated December 23, 2020 (the “Deed”).

In accordance with the Deed, the trustee of Bloem has absolute discretion as to whether to make

any distributions from Bloem. As I understand it, as a matter of law, the class of beneficiaries

entitled to benefit under a discretionary trust cannot be said to have any beneficial interest in the

trust property until a distribution is made from the trust. Killilea is also a creditor of Yesreb, as

well as a creditor of Bloem itself. Killilea has not been paid in full from Yesreb or Bloem.

        15.    Development efforts for Walford were unsuccessful and it was determined in the

later part of 2016 by Killilea to sell Walford to Celtic Trustees Limited (“Celtic”) an unrelated

third party.

        16.    On December 9, 2016, Yesreb was sued on behalf of the bankruptcy Estate of

Sean Dunne in Ireland in an action styled Christopher Lehane as Official Assignee in Bankruptcy

in the Estate of Sean Dunne v. Yesreb Holding Limited, Record No. 2016/10991P, which action



{S7276429}                                        3
         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 4 of 26




sought to recover the Walford property (the “Walford Litigation”) and in furtherance of his

claims in the Walford Litigation, the Official Assignee registered a lis pendens (the “Lis

Pendens”) against Walford.

        17.    On or about December 15, 2016, Yesreb and Celtic entered into an agreement for

Celtic to buy Walford for €14.25 million. As a result, Yesreb would make no profits on the

purchase and sale of Walford and I did not benefit from the sale monetarily or in any other form.

        18.    As part of that sale of Walford to Celtic, and as a result of the pendency of the

Walford Litigation and the Lis Pendens, by agreement in writing dated December 20, 2016,

Yesreb and Celtic entered into an escrow agreement (the “Escrow Agreement”) whereby the sale

of Walford from Yesreb to Celtic would be consummated, and €12 million of the proceeds

therefrom and certain other CGT Funds amounting to €2,137,500 (the “Escrow Funds”) would

be placed into an escrow account (the “Escrow Account”) until the dismissal or other resolution

of the Walford Litigation and the release of the Lis Pendens.

        19.    In July 2019 the Consolidated District Court Case, was referred to the Honorable

Magistrate Judge Robert M. Spector for mediation and, therefore, the briefing on the equitable

claims and all other post-verdict motions were held in abeyance.

        20.    In late 2019 and early 2020, the Official Assignee in Bankruptcy of the Estate of

Sean Dunne (the “OA”) and the Trustee pressed to proceed with the Walford Litigation.

        21.    On the eve of a trial in Dublin, which was scheduled to start in early February

2020, counsel for the OA, counsel for the Trustee, counsel for Yesreb, counsel for Celtic and

counsel for Killilea and myself in the in the Consolidated District Court Case, were pursuing

negotiations to try to resolve the Walford Litigation.




{S7276429}                                       4
         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 5 of 26




        22.     As evidenced by his complaint in this action, Sean Dunne was aware of these

negotiations.

        23.     On January 30, 2020, Sean Dunne started this action in the Supreme Court of

New York against me (ECF No. 8 attachment #1), seeking to enjoin me from using the Yesreb

funds in the Escrow Account to settle claims against Yesreb and seeking a declaratory judgment

that I could not and should not use the Walford Escrow Account to settle claims against myself

and Killilea.

        24.     Although Sean Dunne was fully aware of the formation of Yesreb, and the

subsequent Walford Escrow Account and Walford Litigation, he sued me personally in this

action and did not seek to join Yesreb in this action.

        25.     Notably, and contrary to the claims Sean Dunne has made in this action, Sean

 Dunne previously testified under oath that the Minor Children had no interest in Yesreb:

                Q. What I’m asking I, isn’t true that YESREB was owned by John Dunne, your
                son, but he was holding that ownership interest for the benefit or your four children
                that you have with Gayle?

                A. I don’t believe that is correct.

                Q. And you don’t believe that was ever the case?

                A. My knowledge is I don’t believe that statement is correct.

                Q. Was that ever the case? Did John ever hold the ownership interest in YESREB
                for the benefit of your four boys?

                A. I don’t believe so.

(Exhibit A attached hereto Deposition testimony of Sean Dunne.)

        26.     Sean Dunne did not commence any action in Ireland to prohibit Yesreb from

settling the Walford Litigation.




{S7276429}                                            5
         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 6 of 26




        27.       On February 3, 2020, the Trustee intervened in this action (ECF No. 8 attachment

#4) and the Trustee and my New York counsel filed and served a notice of removal of this action

to the United States District Court for the Southern District of New York (ECF No. 6).

        28.       On February 3, 2020, in consideration of the removal to federal Court, the New

York Supreme Court “Denied without prejudice as moot” Sean Dunne’s application for

injunctive relief in this action. (ECF No. 16 attachment #2.)

        29.       While Sean Dunne subsequently moved to remand this action to the state court

(ECF No. 9,10, 11), at no time did Sean Dunne renew his request for injunctive relief in the

federal courts.

        30.       Sean Dunne’s motion to remand this action was denied and this action was

ordered transferred to this Court on May 18, 2020. (ECF No. 20.)

        31.       In the absence of any action by Sean Dunne against Yesreb and in the absence of

any court order restraining me, Yesreb entered into a settlement on February 4, 2020, with the

OA in Bankruptcy in the Estate of Sean Dunne, and Celtic (the “Yesreb Settlement”). A copy of

that Settlement is attached hereto as Exhibit B. 1

        32.       Under that Settlement, Yesreb, the Estate of Sean Dunne and Celtic released

claims against each other, vacated the Lis Pendens against the Walford property, acknowledged

Celtic had good title to Walford and agreed the Walford Litigation would be stricken.

        33.       Pursuant to the Yesreb Settlement, what remained of the Walford Escrow was

disbursed.as follows:




          1
            Although the Yesreb Settlement was intended to be kept confidential, the Yesreb Settlement has already
been publicly filed in this Bankruptcy Court for this District, in the action captioned Richard M. Coan Trustee v.
Yesreb Holdings Limited, Adv. Proc. No. 20-05010. Yesreb was required to file the settlement to enforce its terms
in that the Trustee has sued Yesreb over the Walford Escrow Funds notwithstanding the Estate of Sean Dunne
having fully released Yesreb.

{S7276429}                                               6
          Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 7 of 26




                   (1)    payments for bank charges and fees and costs and expenses of the escrow

                   agent incurred since December 31, 2019;

                   (2)    € 1,600,000 to Celtic;

                   (3)    €250,000 to Yesreb’s counsel

                   (4)    €11,547,933.24 (the remaining Balance) to the Trustee in Connecticut.

        34.        Under the Yesreb Settlement, the Balance of €11,547,933.24 was to be held by

the Trustee subject to an order of the US Bankruptcy Court, and the Balance plus € 1,600,000

and €200,000 and the amount of any negative interest charges since December 31, 2019, which

was €7,639.08 (total €13,355,572.32) was to be credited against a Global Settlement of the

Consolidated District Court Case or as security for the Trustee’s jury verdict and prospective

judgment.

        35.        The € 1,600,000 paid to Celtic was to resolve certain disputes between Celtic and

the OA.

        36.        As its director, I allowed Yesreb to enter into the Yesreb Settlement as a means of

ending the Walford Litigation and avoiding additional costs and expenses for Yesreb of a trial of

that litigation.

        37.        At the time of the Yesreb Settlement, and to this date, Bloem has not actively

asserted any claim against Yesreb.

        38.        I expect that if a Global Settlement is achieved, the Consolidated District Court

Case and all associated claims by the Trustee against Killilea and her various related entities will

be resolved, such settlement should also include a release of the Trustee’s potential claims

against Bloem and therefore such settlement will benefit Bloem and indirectly the Minor

Children.



{S7276429}                                          7
         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 8 of 26




        39.    Sean Dunne is not and has never been a trustee of Bloem.

        40.    In paragraph 6 of his Complaint in this action, Sean Dunne acknowledges that

Yesreb owes money to the “Dunne Children’s trust”, by which he means Bloem, but Sean Dunne

makes no claim in his Complaint that he has any legal right to represent or speak for such trust.

        41.    The Minor Children, my four half-brothers, have no claim in their own capacity

against Yesreb.

        42.    I understand Sean Dunne is not supporting the Minor Children, and the Minor

Children have relied and will likely continue to rely solely on Killilea for support.

        43.    The Consolidated District Court Case and the various related proceedings in

Ireland and South Africa all stem from Sean Dunne’s bankruptcy, for which he remains

undischarged, and he remains indebted to his creditors for hundreds of millions of Euros. It is

Sean Dunne’s bankruptcy and debts that have involved me, Yesreb, Bloem and thereby

potentially the Minor Children, my four half-brothers, in a legal quagmire which has continued

for years.

        44.    I consented to the Yesreb Settlement, in part, because it settled the Trustee’s

claim against Yesreb for the Walford Funds and I believe it reduces the risk of litigation for

Bloem and the Minor Children and may result in a global settlement which would protect the

Minor Children and Killilea’s remaining assets upon which the Minor Children rely for their

support.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge.


Executed on this 20th day of November, 2020.

                                                      John Dunne

{S7276429}                                       8
             Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 9 of 26




                              EXHIBIT A




{S7276718}
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 10 of 26


                                                                  Page 1




    UNITED STATES DISTRICT COURT

    DISTRICT OF CONNECTICUT

    CIVIL ACTION NO. 3:15-CV-00050-JAM

    ----------------------------------------x

    RICHARD M. COAN, TRUSTEE, et al.,

         Plaintiffs,

         VS.

    SEAN DUNNE, et al.,

         Defendants.

    ----------------------------------------x



    C O F I D E N T I A L      D E P O S I T I O N

         The Video Deposition of SEAN DUNNE,

    taken on behalf of the Plaintiffs in the

    hereinbefore entitled action, before

    Francine Garb, a Certified Shorthand Reporter

    and Notary Public within and for the State of

    Connecticut, commencing at 9:25 a.m., on

    March 1, 2019, at the offices of Finn, Dixon &

    Herling, LLP, Six Landmark Square, 6th Floor,

    Stamford, Connecticut 06903.


    COURT REPORTER:    FRANCINE GARB, CSR
    LICENSE # 139




                                                           f1cf762e-b7e2-4e5c-a6f6-37325073989f
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 11 of 26


                                                                      Page 98




               1                MR. MARTINI:     Objection to the form.

               2           A    No, I didn't understand that.

               3           Q    So let me clarify that.

               4                What I'm asking is, isn't it true that

               5   YESREB was owned by John Dunne, your son, but he

               6   was holding that ownership interest for the

               7   benefit of your four children that you have with

               8   Gayle?

               9                MR. NOLIN:     I object to the form of the

              10           question.

              11           A    I don't believe that is correct.

              12           Q    And you don't believe that was ever the

              13   case?

              14                MR. NOLIN:     I object form of the

              15           question.

              16                MR. MARTINI:     Objection.

              17           A    My knowledge is I don't believe that

              18   statement is correct.

              19           Q    Was that ever the case?       Did John ever

              20   hold the ownership interest in YESREB for the

              21   benefit of your four boys?

              22                MR. NOLIN:     I object to the question.

              23           A    I don't believe so.

              24           Q    Isn't it true that you had claimed that

              25   you did not know the buyer of the Walford




                                                                f1cf762e-b7e2-4e5c-a6f6-37325073989f
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 12 of 26


                                                               Page 254




                1     STATE OF CONNECTICUT:

                2     COUNTY OF FAIRFIELD:

                3           I, Francine Garb, a Notary Public

                4     within and for the State of Connecticut,

                5     do hereby certify that the deposition of

                6     Sean Dunne was held before me on the 3rd

                7     day of March, 2019, at the offices of

                8     Finn, Dixon & Herling, LLP, Six Landmark

                9     Square, 6th Floor, Stamford, Connecticut

              10      06903.

              11            I further certify that the witness was

              12      first sworn by me to tell the truth, the

              13      whole truth and nothing but the truth, and

              14      was examined by counsel, and his testimony

              15      stenographically reported by me and

              16      subsequently transcribed as hereinbefore

              17      appears.

              18            I further certify that I am not

              19      related to the parties hereto or their

              20      counsel, and that I am not in any way

              21      interested in the event of said cause.

              22            Dated at Stamford, Connecticut, this

              23      6th day of March, 2019.

              24

              25                          ss/Francine Garb




                                                           f1cf762e-b7e2-4e5c-a6f6-37325073989f
         Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 13 of 26




                           EXHIBIT B




{S7276718}
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 14 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 15 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 16 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 17 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 18 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 19 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 20 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 21 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 22 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 23 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 24 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 25 of 26
Case 3:20-cv-00734-JAM Document 41-1 Filed 11/20/20 Page 26 of 26
